SHARP, W., J.
In a separate proceeding,1 this court reversed and remanded this cause with directions to enforce a settlement agreement between the parties, which had been agreed to in all essential particulars, and which had been transcribed by a court reporter. See Farrell v. Farrell, 661 So.2d 1257 (Fla. 3d DCA 1995); Roskind v. Roskind, 552 So.2d 1155 (Fla. 3d DCA 1989). This appeal stems from two orders rendered by the trial court in that same proceeding (one determining entitlement to fees and one determining the amounts awarded). Based on the reversal and remand in Layton, we reverse the awards in this case.
REVERSED.
THOMPSON, C.J., and PLEUS, J., concur.

. Layton v. White, 778 So.2d 428 (Fla. 5th DCA 2001).